UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 5, 2009 Geeks On CallHoldings, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-143931 20-8097265 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 814 Kempsville Road, Suite 106 Norfolk, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (757) 466-3448 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 4, 2009 The Company received from Douglas Glenn his formal resignation from the Geeks On Call Holdings, Inc. Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. GEEKS ON CALL HOLDINGS, INC. Date: August 5, 2009 By: /s/Robert P. Crabb Name: Robert P. Crabb Title: Secretary
